PER CURIAM:
In these consolidated petitions for review, Afrah Sadiq seeks review of the Board of Immigration Appeals’ (“Board”) orders: (1) denying her motion to reopen deportation proceedings (No. 98-1928); and (2) denying her motion for reconsideration of the denial of her first motion to reopen and denying her second motion to reopen (No. 02-1306). We have reviewed the administrative records and the Board’s decisions and find that the Board did not abuse its discretion in denying these motions. See 8 C.F.R. § 3.2(a) (2002); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny both petitions for review on the reasoning of the Board. See Sadiq v. INS, No. A72-418-396 (B.I.A. May 28, 1998 & Feb. 20, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITIONS DENIED.